                                 Case 8:20-bk-05283-CED                                   Doc 21             Filed 07/22/20                    Page 1 of 63

 Fill in this information to identify your case:

 Debtor 1                   Raj S. Ambay
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             722,859.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             242,634.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             965,493.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $          1,033,698.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             914,244.86


                                                                                                                                     Your total liabilities $               1,947,942.86


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $              28,627.76

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $              28,275.74

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                               Case 8:20-bk-05283-CED                     Doc 21       Filed 07/22/20            Page 2 of 63
 Debtor 1      Raj S. Ambay                                                               Case number (if known) 8:20-bk-5283-CED

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 8:20-bk-05283-CED                                      Doc 21         Filed 07/22/20          Page 3 of 63

 Fill in this information to identify your case and this filing:

 Debtor 1                    Raj S. Ambay
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number            8:20-bk-5283-CED                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3625 Little Rd.
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Lutz                              FL        33548-0000                        Land                                       entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                               $722,859.00                $722,859.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                      Debtor 1 only
        Hillsborough                                                                  Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another        (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Tenancy by the entireties property (tax assessed value)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $722,859.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                               Case 8:20-bk-05283-CED                                     Doc 21   Filed 07/22/20                Page 4 of 63
 Debtor 1        Raj S. Ambay                                                                                       Case number (if known)       8:20-bk-5283-CED
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Tesla                                                                                                    Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      90D                                        Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2016                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Tenancy by the entireties
        property                                                Check if this is community property                                  $56,950.00                 $56,950.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $56,950.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Household furnishings (tenancy by the entireties property) - see
                                    appraisal                                                                                                                       $7,735.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Computers - see appraisal                                                                                                         $780.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Sports equipment - see appraisal                                                                                                  $300.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                     Case 8:20-bk-05283-CED                                           Doc 21                Filed 07/22/20     Page 5 of 63
 Debtor 1          Raj S. Ambay                                                                                                      Case number (if known)   8:20-bk-5283-CED

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

                                            Heckler Koch 9mm handgun - see appraisal                                                                                           $560.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Miscellaneous clothing, shoes and accessories- see appraisal                                                                       $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Jewelry- see appraisal                                                                                                             $325.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

                                            Dog (tenancy by the entireties property)                                                                                               $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                   $9,900.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                        Cash                                     $80.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking #9231                         USAA (tenancy by the entireties property)                                 $14,603.00


Official Form 106A/B                                                                     Schedule A/B: Property                                                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                                   Case 8:20-bk-05283-CED                       Doc 21           Filed 07/22/20          Page 6 of 63
 Debtor 1        Raj S. Ambay                                                                                  Case number (if known)   8:20-bk-5283-CED


                                       17.2.    Checking #6896               USAA (tenancy by the entireties property)                                  $526.00



                                       17.3.    Checking #9266               USAA (tenancy by the entireties property)                                    $15.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

                                          Silver Rain, L.L.C.                                                       50%           %                   Unknown


                                          Transformations Surgery Center, L.L.C.                                    100%          %                   Unknown


                                          Nine Line Medical, Inc.                                                   100%          %                   Unknown


                                          Suncoast Breast Restoration, P.L.L.C.                                     55%           %                   Unknown


                                          Ambay Plastic Surgery, P.A.                                               100%          %                   Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                       Type of account:                      Institution name:

                                       IRA                                   USAA                                                                     $4,959.00


                                       IRA                                   Thrift Savings Plan                                                      $8,953.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
Official Form 106A/B                                     Schedule A/B: Property                                                                             page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 8:20-bk-05283-CED                       Doc 21        Filed 07/22/20            Page 7 of 63
 Debtor 1       Raj S. Ambay                                                                             Case number (if known)      8:20-bk-5283-CED

     No
     Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                529 College Savings Plan                                                                                            $9,148.00


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

                                              Medical license                                                                                             $0.00


 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

                                                         2019 Tax Refund (tenancy by the entireties
                                                             property)                                         Federal                              Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    No
     Yes.     Give specific information..

                                                      Due from Ambay Plastic Surgery, P.A. - amount listed is
                                                      approximate                                                                                $135,000.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                            Surrender or refund
                                                                                                                                        value:

                                         USAA Term Life Insurance Policy                        Spouse                                                    $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case 8:20-bk-05283-CED                                  Doc 21              Filed 07/22/20                   Page 8 of 63
 Debtor 1        Raj S. Ambay                                                                                                    Case number (if known)        8:20-bk-5283-CED


                                             Disability Insurance - Standard
                                             Insurance                                                                                                                             $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.      Describe each claim.........

                                                          Potential claims for misrepresentation and breach of claims
                                                          against Sandspur Construction Co., Inc.                                                                            Unknown


                                                          Potential claims for misrepresentation and breach of claims
                                                          against Robert Reid Wedding Architects                                                                             Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $173,284.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........
                                             Healthaids: walker, knee scooter, lift bed, crutches, motorized mobility
                                             scooter, carlift for mobility scooter                                                                                           $2,500.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                                   Case 8:20-bk-05283-CED                                      Doc 21              Filed 07/22/20                     Page 9 of 63
 Debtor 1         Raj S. Ambay                                                                                                          Case number (if known)   8:20-bk-5283-CED

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                  $2,500.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $722,859.00
 56. Part 2: Total vehicles, line 5                                                                          $56,950.00
 57. Part 3: Total personal and household items, line 15                                                      $9,900.00
 58. Part 4: Total financial assets, line 36                                                                $173,284.00
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +           $2,500.00

 62. Total personal property. Add lines 56 through 61...                                                    $242,634.00               Copy personal property total         $242,634.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $965,493.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
          Case 8:20-bk-05283-CED           Doc 21     Filed 07/22/20    Page 10 of 63
Ambay, Raj, Page 3 of 9




JOINTLY OWNED INVENTORY

    1.    Rug                                                                  200.00
    2.    Mattress, 12 years old                                                65.00
    3.    Samsung television                                                    60.00
    4.    Klipsch RSA-500                                                      220.00
    5.    Sony STR-ZA810ES                                                     200.00
    6.    Brother MFC-7860 printer                                              35.00
    7.    Subzero two-door refrigerator, 12 years old                        2,400.00
    8.    SS Limited Electric STAR EV                                        3,500.00
    9.    LG television on stand, 7 years old                                  135.00
    10.   Dresser, two nightstands, headboard, footboard,
          queen mattress and box springs                                      300.00
    11.   Barrell chair                                                        45.00
    12.   Ornate desk                                                         100.00
    13.   Dishes, pots, pans, utensils, glasses, small appliances and
          assorted kitchen ware                                               100.00
    14.   Fabric bench                                                         40.00
    15.   Round white table and two brown chairs                               50.00
    16.   GE refrigerator                                                      35.00
    17.   Lounge and chair, fabric and leather                                250.00




TOTAL JOINTLY OWNED INVENTORY                                               $7,735.00
         Case 8:20-bk-05283-CED          Doc 21      Filed 07/22/20     Page 11 of 63
Ambay, Raj, Page 4 of 9




PERSONAL INVENTORY

    1.   Ski boots, 8 years old, skis, coat, poles                                50.00
    2.   Apple iMac, 6 years old & Apple monitor                                 550.00
    3.   MacBook Air Pro, 8 years old                                            230.00
    4.   Fuji Royale bicycle                                                     250.00
    5.   Clothing                                                                200.00
    6.   HK P30 9mm x 19                                                         560.00
    7.   22k gold chain and 3 assorted charms                                    325.00




TOTAL PERSONAL INVENTORY                                                      $2,165.00


Jointly Owned 2016 gray Tesla Model S 90D, GTD S62, VIN52716YJSA1E20GF128871,
Mileage 52,716Automobile in good condition with 3 active recall and defect notices

                                                                             $56,950.00




Items of household property belonging solely to your wife include, but are not limited, to the
following ; gray sofa set, LG television 77”, fireplace, speakers, white and gray bedroom
dresser and nightstand, ,Dell, folding table, Gas range, range hood, grill, patio furniture,” LG
65 , king bed, two mirrored nightstands, two recliners, glass stand, blue bench, clothing, and
personal effects, and are not included in this report.
                              Case 8:20-bk-05283-CED                           Doc 21        Filed 07/22/20             Page 12 of 63

 Fill in this information to identify your case:

 Debtor 1                Raj S. Ambay
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      3625 Little Rd. Lutz, FL 33548                                 $722,859.00                                      100%     Fla. Const. Art. X, § 4(a)(1);
      Hillsborough County                                                                                                      Fla. Stat. §§ 222.01 & 222.02
      Tenancy by the entireties property                                                   100% of fair market value, up to
                                                                                           any applicable statutory limit
      (tax assessed value)
      Line from Schedule A/B: 1.1

      2016 Tesla 90D                                                  $56,950.00                                      100%     Tenancy by the entireties
      Tenancy by the entireties property
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household furnishings (tenancy by                                $7,735.00                                      100%     Tenancy by the entireties
      the entireties property)Line from
      Schedule A/B: 6.1                                                                    100% of fair market value, up to
                                                                                           any applicable statutory limit

      Computers Line from Schedule A/B: 7.1                               $780.00                                     100%     Tenancy by the entireties
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Sports equipment                                                    $300.00                                  $300.00     Fla. Const. Art. X, § 4(a)(2)
      Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                           Doc 21        Filed 07/22/20             Page 13 of 63

 Debtor 1    Raj S. Ambay                                                                                Case number (if known)     8:20-bk-5283-CED
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Heckler Koch 9mm handgun                                            $560.00                                    $95.00        Fla. Const. Art. X, § 4(a)(2)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Miscellaneous clothing, shoes and                                   $200.00                                   $200.00        Fla. Const. Art. X, § 4(a)(2)
     accessories
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry                                                             $325.00                                   $325.00        Fla. Const. Art. X, § 4(a)(2)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dog (tenancy by the entireties                                         $0.00                                     100%        Tenancy by the entireties
     property)
     Line from Schedule A/B: 13.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $80.00                                    $80.00        Fla. Const. Art. X, § 4(a)(2)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking #9231: USAA (tenancy by                                $14,603.00                                       100%        Tenancy by the entireties
     the entireties property)
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking #6896: USAA (tenancy by                                    $526.00                                      100%        Tenancy by the entireties
     the entireties property)
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking #9266: USAA (tenancy by                                     $15.00                                      100%        Tenancy by the entireties
     the entireties property)
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: USAA                                                        $4,959.00                                       100%        Fla. Stat. § 222.21(2)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     529 College Savings Plan                                         $9,148.00                                  $9,009.98        Fla. Stat. § 222.21(2)
     Line from Schedule A/B: 24.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: 2019 Tax Refund (tenancy                                Unknown                                         100%        Tenancy by the entireties
     by the entireties property)
     Line from Schedule A/B: 28.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     USAA Term Life Insurance Policy                                        $0.00                                     100%        Fla. Stat. § 222.14
     Beneficiary: Spouse
     Line from Schedule A/B: 31.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                           Doc 21        Filed 07/22/20             Page 14 of 63

 Debtor 1    Raj S. Ambay                                                                                Case number (if known)     8:20-bk-5283-CED
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Disability Insurance - Standard                                        $0.00                                     100%        Fla. Stat. § 222.14
     Insurance
     Line from Schedule A/B: 31.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Healthaids: walker, knee scooter, lift                           $2,500.00                                       100%        Fla. Stat. § 222.25(2)
     bed, crutches, motorized mobility
     scooter, carlift for mobility scooter                                                 100% of fair market value, up to
                                                                                           any applicable statutory limit
     Line from Schedule A/B: 53.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 8:20-bk-05283-CED                           Doc 21           Filed 07/22/20              Page 15 of 63

 Fill in this information to identify your case:

 Debtor 1                   Raj S. Ambay
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     Alliant Credit Union                     Describe the property that secures the claim:                 $55,736.00               $56,950.00                   $0.00
         Creditor's Name
                                                  2016 Tesla 90D
                                                  Tenancy by the entireties property
                                                  As of the date you file, the claim is: Check all that
         11545 W. Touhy Ave.                      apply.
         Chicago, IL 60666                         Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)    Security Interest
       community debt

 Date debt was incurred                                    Last 4 digits of account number        3061




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 8:20-bk-05283-CED                             Doc 21           Filed 07/22/20             Page 16 of 63

 Debtor 1 Raj S. Ambay                                                                                     Case number (if known)   8:20-bk-5283-CED
              First Name                  Middle Name                     Last Name


 2.2    Land Home Financial                        Describe the property that secures the claim:                 $977,962.00           $722,859.00     $255,103.00
        Creditor's Name
                                                   3625 Little Rd. Lutz, FL 33548
                                                   Hillsborough County
                                                   Tenancy by the entireties property
        1 Corporate Dr., #360                      (tax assessed value)
                                                   As of the date you file, the claim is: Check all that
        Lake Zurich, IL                            apply.
        60047-8945                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another  Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $1,033,698.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $1,033,698.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                               Case 8:20-bk-05283-CED                             Doc 21            Filed 07/22/20                Page 17 of 63

 Fill in this information to identify your case:

 Debtor 1                  Raj S. Ambay
                           First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

        No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          American Express                                        Last 4 digits of account number                                                                   $28,421.00
              Nonpriority Creditor's Name
              P.O. Box 15131                                          When was the debt incurred?
              Wilmington, DE 19850-5131
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                          Contingent
               Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                             Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a    community              Student loans
              debt                                                     Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

               No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                    Other. Specify     Business Debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              25467                                                Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                             Doc 21          Filed 07/22/20                Page 18 of 63
 Debtor 1 Raj S. Ambay                                                                                   Case number (if known)        8:20-bk-5283-CED

 4.2      AMS National                                               Last 4 digits of account number                                                      $11,650.00
          Nonpriority Creditor's Name
          PO Box 919473                                              When was the debt incurred?
          Orlando, FL 32891
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.3      Florida Blue                                               Last 4 digits of account number                                                      $48,063.95
          Nonpriority Creditor's Name
          Dept 1213                                                  When was the debt incurred?
          PO BOX 121213
          Dallas, TX 75312
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.4      GE HFS, LLC                                                Last 4 digits of account number                                                       Unknown
          Nonpriority Creditor's Name
          9900 Innovation Dr.                                        When was the debt incurred?
          Milwaukee, WI 53226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                             Doc 21          Filed 07/22/20                Page 19 of 63
 Debtor 1 Raj S. Ambay                                                                                   Case number (if known)        8:20-bk-5283-CED

 4.5      Hill Ward & Henderson, P.A.                                Last 4 digits of account number                                                         $593.00
          Nonpriority Creditor's Name
          Attn: Mark M. Wall, Esq.                                   When was the debt incurred?
          101 E. Kennedy Blvd., #3700
          Tampa, FL 33602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.6      Lithia Oaks Properties, LLC                                Last 4 digits of account number                                                    $294,527.00
          Nonpriority Creditor's Name
          c/o Rory B. Weiner, Esq.                                   When was the debt incurred?
          635 W. Lumsden Rd.
          Brandon, FL 33511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.7      McKesson Medical                                           Last 4 digits of account number                                                      $25,555.96
          Nonpriority Creditor's Name
          PO Box 933027                                              When was the debt incurred?
          Atlanta, GA 31193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                             Doc 21          Filed 07/22/20                Page 20 of 63
 Debtor 1 Raj S. Ambay                                                                                   Case number (if known)        8:20-bk-5283-CED

 4.8      Patient Now                                                Last 4 digits of account number                                                       $3,976.80
          Nonpriority Creditor's Name
          115 Inverness Dr. East Suite 100                           When was the debt incurred?
          Englewood, CO 80112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.9      Porsche Financial Services                                 Last 4 digits of account number       3859                                            Unknown
          Nonpriority Creditor's Name
          One Porsche Dr.                                            When was the debt incurred?
          Atlanta, GA 30354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Lease of vehicle


 4.1
 0        Praxair                                                    Last 4 digits of account number                                                       $1,661.15
          Nonpriority Creditor's Name
          5151 E Broadway Blvd, Suite 800                            When was the debt incurred?
          Tucson, AZ 85711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                             Doc 21          Filed 07/22/20                Page 21 of 63
 Debtor 1 Raj S. Ambay                                                                                   Case number (if known)        8:20-bk-5283-CED

 4.1
 1        Sandspur Construction Co., Inc.                            Last 4 digits of account number                                                    $180,000.00
          Nonpriority Creditor's Name
          c/o Michael P. Quinn, Esq.                                 When was the debt incurred?
          712 S. Oregon Ave.
          Tampa, FL 33606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.1
 2        Solution Reach                                             Last 4 digits of account number                                                       $1,596.00
          Nonpriority Creditor's Name
          1201 Sussex Turnpike                                       When was the debt incurred?
          Randolph, NJ 07869
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a     community                Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.1
 3        Synchrony Bank                                             Last 4 digits of account number       9985                                            $1,200.00
          Nonpriority Creditor's Name
          P.O. Box 965020                                            When was the debt incurred?
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                             Doc 21          Filed 07/22/20                Page 22 of 63
 Debtor 1 Raj S. Ambay                                                                                   Case number (if known)        8:20-bk-5283-CED

 4.1
 4         Tushar Ambegaoker                                         Last 4 digits of account number                                                    $317,000.00
           Nonpriority Creditor's Name
           16872 Bold Venture Dr.                                    When was the debt incurred?
           Leesburg, VA 20176
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                 6a.       $                          0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                         6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.       $                          0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                6f.       $                          0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                        6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts            6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount         6i.
                              here.                                                                                  $                 914,244.86

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                  6j.       $                 914,244.86




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                      Doc 21      Filed 07/22/20           Page 23 of 63

 Fill in this information to identify your case:

 Debtor 1                Raj S. Ambay
                         First Name                         Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease              State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Porsche Financial Services                                              Lease of 2018 Porsche Cayenne




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                Case 8:20-bk-05283-CED                         Doc 21     Filed 07/22/20         Page 24 of 63

 Fill in this information to identify your case:

 Debtor 1                   Raj S. Ambay
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)
                                                                                                                             Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Ambay Plastic Surgery, P.A.                                                           Schedule D, line
                                                                                                      Schedule E/F, line    4.1
                                                                                                      Schedule G
                                                                                                     American Express



    3.2         Ambay Plastic Surgery, P.A.                                                           Schedule D, line
                                                                                                      Schedule E/F, line    4.6
                                                                                                      Schedule G
                                                                                                     Lithia Oaks Properties, LLC



    3.3         Ambay Plastic Surgery, P.A.                                                           Schedule D, line
                                                                                                      Schedule E/F, line    4.7
                                                                                                      Schedule G
                                                                                                     McKesson Medical




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                 Doc 21    Filed 07/22/20         Page 25 of 63

 Debtor 1 Raj S. Ambay                                                                Case number (if known)   8:20-bk-5283-CED


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                       Column 2: The creditor to whom you owe the debt
                                                                                           Check all schedules that apply:
    3.4      Ambay Plastic Surgery, P.A.                                                    Schedule D, line
                                                                                            Schedule E/F, line      4.3
                                                                                            Schedule G
                                                                                           Florida Blue



    3.5      Ambay Plastic Surgery, P.A.                                                    Schedule D, line
                                                                                            Schedule E/F, line      4.12
                                                                                            Schedule G
                                                                                           Solution Reach



    3.6      Ambay Plastic Surgery, P.A.                                                    Schedule D, line
                                                                                            Schedule E/F, line      4.8
                                                                                            Schedule G
                                                                                           Patient Now



    3.7      Ambay Plastic Surgery, P.A.                                                    Schedule D, line
                                                                                            Schedule E/F, line      4.10
                                                                                            Schedule G
                                                                                           Praxair



    3.8      Ambay Plastic Surgery, P.A.                                                    Schedule D, line
                                                                                            Schedule E/F, line      4.2
                                                                                            Schedule G
                                                                                           AMS National



    3.9      Ambay Plastic Surgery, P.A.                                                    Schedule D, line
                                                                                            Schedule E/F, line      4.11
                                                                                            Schedule G
                                                                                           Sandspur Construction Co., Inc.



    3.10     Transformations Surgery Center, LLC                                            Schedule D, line
                                                                                            Schedule E/F, line      4.4
                                                                                            Schedule G
                                                                                           GE HFS, LLC




Official Form 106H                                                     Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                              Case 8:20-bk-05283-CED               Doc 21         Filed 07/22/20            Page 26 of 63



Fill in this information to identify your case:

Debtor 1                      Raj S. Ambay

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       MIDDLE DISTRICT OF FLORIDA, TAMPA
                                              DIVISION

Case number               8:20-bk-5283-CED                                                              Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Plastic Surgeon                             Dermatologist
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Ambay Plastic Surgery                       360 Dermatology

       Occupation may include student        Employer's address
                                                                   2441 Oak Myrtle Lane, #102                  2441 Oak Myrtle Lane, #102
       or homemaker, if it applies.
                                                                   Wesley Chapel, FL 33544                     Wesley Chapel, FL 33544

                                             How long employed there?         7 years                                   7 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       10,647.76         $         15,000.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     10,647.76               $   15,000.00




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
                        Case 8:20-bk-05283-CED                     Doc 21        Filed 07/22/20               Page 27 of 63


Debtor 1   Raj S. Ambay                                                                          Case number (if known)    8:20-bk-5283-CED


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $      10,647.76        $        15,000.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          10,647.76        $      15,000.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify: VA Disability                                                        8f.  $              2,980.00   $                   0.00
     8g. Pension or retirement income                                                     8g. $                   0.00   $                   0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                  0.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            2,980.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              13,627.76 + $       15,000.00 = $          28,627.76
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          28,627.76
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: Due to COVID-19 and not taking a salary for 45 days. Also financial downturn in post-COVID-19
                             recovery.




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
                          Case 8:20-bk-05283-CED                          Doc 21        Filed 07/22/20               Page 28 of 63



Fill in this information to identify your case:

Debtor 1                Raj S. Ambay                                                                       Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   MIDDLE DISTRICT OF FLORIDA, TAMPA                                          MM / DD / YYYY
                                          DIVISION

Case number           8:20-bk-5283-CED
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            Daughter                             13               Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             5,763.74

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           1,000.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
                        Case 8:20-bk-05283-CED                          Doc 21           Filed 07/22/20              Page 29 of 63


Debtor 1     Raj S. Ambay                                                                              Case number (if known)      8:20-bk-5283-CED

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                450.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 80.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                274.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,500.00
8.    Childcare and children’s education costs                                                 8. $                                             5,400.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               100.00
10.   Personal care products and services                                                    10. $                                                200.00
11.   Medical and dental expenses                                                            11. $                                              3,410.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  130.00
      15b. Health insurance                                                                15b. $                                                  220.00
      15c. Vehicle insurance                                                               15c. $                                                  260.00
      15d. Other insurance. Specify: Disability                                            15d. $                                                  152.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                               1,563.00
      17b. Car payments for Vehicle 2                                                      17b. $                                               1,373.00
      17c. Other. Specify: Wife's Credit Cards                                             17c. $                                               6,000.00
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      28,275.74
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      28,275.74
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              28,627.76
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             28,275.74

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 352.02

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                 Case 8:20-bk-05283-CED                    Doc 21        Filed 07/22/20            Page 30 of 63




 Fill in this information to identify your case:

 Debtor 1                    Raj S. Ambay
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number              8:20-bk-5283-CED
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X                                                                           X
              Raj S. Ambay                                                              Signature of Debtor 2
              Signature of Debtor 1

              Date               7/21/2020                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 8:20-bk-05283-CED                          Doc 21         Filed 07/22/20              Page 31 of 63




 Fill in this information to identify your case:

 Debtor 1                  Raj S. Ambay
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:20-bk-5283-CED
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                       Dates Debtor 2
                                                                lived there                                                               lived there
        706 Berrocales de Avila                                 From-To:                     Same as Debtor 1                             Same as Debtor 1
        Tampa, FL 33613                                         March 31, 2012 -                                                          From-To:
                                                                December 18,
                                                                2018

        15662 Hawks Crest Loop                                  From-To:                     Same as Debtor 1                             Same as Debtor 1
        Odessa, FL 33556                                        December 19,                                                              From-To:
                                                                2018 - August 23,
                                                                2019

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                           Doc 21         Filed 07/22/20              Page 32 of 63
 Debtor 1      Raj S. Ambay                                                                                Case number (if known)   8:20-bk-5283-CED


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 From January 1 of current year until               Wages, commissions,                       $177,824.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For last calendar year:                            Wages, commissions,                       $192,444.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                       $441,931.00          Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                401(k) Distribution                         $272,899.00
 (January 1 to December 31, 2018 )


                                                   IRA Distribution                             $80,000.00

 For the calendar year:                            IRA Distribution                             $82,953.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                        Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                           Doc 21         Filed 07/22/20              Page 33 of 63
 Debtor 1      Raj S. Ambay                                                                                Case number (if known)    8:20-bk-5283-CED



       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       See attachment                                                                                $0.00                $0.00       Mortgage
                                                                                                                                      Car
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Sandspur Construction Company,                                                       Hillsborough County Circuit               Pending
       Inc. v Raj S. Ambay                                                                  Court                                     On appeal
       Case No. 2018-CA-248                                                                                                           Concluded

       Lithia Oaks Properties, LLC v Raj                                                    Hillsbrough County Circuit                Pending
       S. Ambay                                                                             Court                                     On appeal
       Case No. 2018-CA-10140                                                                                                         Concluded


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 34 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
03/17          29.00 NSF FEE-ITEM RETURNED
                     ACH - ALLIANT CU      DEP-PYMT
03/17         213.49 ACH DEBIT               031720
                     USAA.COM PAY INT LIFE        ***********0157
03/20          29.00 NSF FEE-ITEM RETURNED
                     ACH - ALLIANT CU      RETRY PYM
03/24         118.00 ACH DEBIT               032420
                     PAYPAL           INST XFER *********** EBA
03/30          77.74 ACH DEBIT               032820
                     AES              STDNT LOAN ***********52PA
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 35 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
04/15       1,373.18 ACH DEBIT               041520
                      ALLIANT CU       DEP-PYMT   ***********5963
04/17         213.49 ACH DEBIT               041720
                      USAA.COM PAY INT LIFE       ***********0157
04/28          77.74 ACH DEBIT               042820
                      AES              STDNT LOAN ***********52PA
04/30            7.00 ACH DEBIT              043020
                      FLA DEPT REVENUE CUT        ***********7659
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 36 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
05/15       1,373.18 ACH DEBIT               051520
                     ALLIANT CU       DEP-PYMT    ***********5963
05/19         213.49 ACH DEBIT               051920
                     USAA.COM PAY INT LIFE        ***********0157




                                                                         93526-0814_05
                                                                                BM1FRT
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 37 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
06/15       1,373.18 ACH DEBIT               061520
                      ALLIANT CU       DEP-PYMT   ***********5963
06/16            2.76 ACH DEBIT              061620
                      PAYPAL           INST XFER *********** INC
06/17         213.49 ACH DEBIT               061720
                      USAA.COM PAY INT LIFE       ***********0157




                                                                         93526-0814_05
                                                                                BM1FRT
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 38 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
04/09         282.29 ACH DEBIT               040920
                      TECO/PEOPLE GAS UTILITYBIL ***********6391
04/10            3.99 DEBIT CARD PURCHASE    041020    5735041020
                      APPLE.COM/BILL           866-712-7753 CA
04/10          11.00 POS DEBIT               041020    5912041020
                      WALGREENS STORE 3890 VAN LUTZ         FL
04/15            8.75 DEBIT CARD PURCHASE    041420    9399041420
                      FLORIDA DEPT OF STATE    850-245-6939 FL
04/16          19.99 DEBIT CARD PURCHASE     041620    5942041620
                      AMZN Mktp US*UN6IN3MX3   AMZN.COM/BILLWA
04/16       1,500.00 USAA FUNDS TRANSFER DB
                      TO Raj Ambay
                      SAVINGS      #9258, CONF# 2517602991
04/16       2,000.00 USAA FUNDS TRANSFER DB
                      TO Raj Ambay
                      CHECKING     #6896, CONF# 2517599965
04/17         200.00 ACH DEBIT               041720
                      SYNCHRONY BANK   ONLINE PMT ***********3POS
04/17         357.87 ACH DEBIT               041720
                      USAA.COM PAY INT LIFE       ***********1825
04/20          19.99 DEBIT CARD PURCHASE     041720    4814041720
                      RINGCENTRAL, INC         650-4724100 CA
04/20          88.99 DEBIT CARD PURCHASE     041820    4814041820
                      CTS*FRONTIER ONLINEPAY   800-921-8101 CT
04/20         500.00 ACH DEBIT               042020
                      Synchrony Bank   CC PYMT    ***********5251
04/21          26.12 DEBIT CARD PURCHASE     042020    5812042020
                      BEST NY PIZZA - KIOSK    TAMPA        FL
04/21          34.97 DEBIT CARD PURCHASE     042020    5942042020
                      AMZN Mktp US*8N64X8S53   AMZN.COM/BILLWA
04/22            0.99 DEBIT CARD PURCHASE    042120    5735042120
                      APPLE.COM/BILL           866-712-7753 CA
04/24         225.00 DEBIT CARD PURCHASE     042420    4816042420
                      DROPBOX*W672484LMNPC     DROPBOX.COM CA
04/27            6.00 DEBIT CARD PURCHASE    042420     742042420
                      SEVEN OAKS PET HOSPITAL WESLEY CHAPELFL
04/27          35.13 DEBIT CARD PURCHASE     042620    5462042620
                      SWEET BUN                TAMPA        FL
                                                                         105846-0814_06
                                                                                 BMFR1A
       Case 8:20-bk-05283-CED    Doc 21   Filed 07/22/20   Page 39 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
04/27          58.88 DEBIT CARD PURCHASE     042420    5542042420
                      GATE 1220                WESLEY CHAPELFL
04/27         144.01 DEBIT CARD PURCHASE     042420     742042420
                      SEVEN OAKS PET HOSPITAL WESLEY CHAPELFL
04/27         403.00 ATM DB NONLOCAL         042620    6011042620
                      CHASE17641 N DALE MABRY HLUTZ         FL
04/28       1,000.00 USAA INSURANCE PAYMENT
04/28         487.26 ACH DEBIT               042820
                      TECO/PEOPLE GAS UTILITYBIL ***********6391
04/29          37.47 DEBIT CARD PURCHASE     042820    5734042820
                      KAYAKSCUPPERPLUGS.COM    KAYAKSCUPPERPNC
04/30          26.02 DEBIT CARD PURCHASE     042920    5942042920
                      AMAZON.COM*2M12Q5K53 AMZNAMZN.COM/BILLWA
04/30          36.08 DEBIT CARD PURCHASE     042920    5812042920
                      TIJUANA FLATS ONLINE #249407-339-2222 FL
04/30         107.94 DEBIT CARD PURCHASE     042920    5941042920
                      PAYPAL *AUSTINKAYAK      402-935-7733 TX
05/01       1,563.51 ACH DEBIT               050120
                      PORSCHE LEASE    ONLINE PMT ***********3POS
05/04          12.98 DEBIT CARD PURCHASE     050220    5814050220
                      TACO BELL 036132         TAMPA        FL
05/04          17.23 DEBIT CARD PURCHASE     050420    4899050420
                      Netflix.com              NETFLIX.COM CA
05/04          19.99 DEBIT CARD PURCHASE     050420    5942050420
                      AMZN Mktp US*H67165KS3   AMZN.COM/BILLWA
05/04          23.99 DEBIT CARD PURCHASE     050420    5942050420
                      AMZN Mktp US*4A8EL6TB3   AMZN.COM/BILLWA
05/04          50.07 DEBIT CARD PURCHASE     050320    5812050320
                      PANERA BREAD #203344     813-908-8070 FL
05/05          12.99 DEBIT CARD PURCHASE     050420    5942050420
                      AMZN MKTP US*9N4FD4Q83 AMAMZN.COM/BILLWA
05/05         228.27 ACH DEBIT               050120
                      RESERVE SELECT   TRICARE TR ***********0TRS
05/06         814.40 ACH DEBIT               050520
                      AES              STDNT LOAN ***********452B
05/07            2.99 DEBIT CARD PURCHASE    050620    5818050620
                      AMZNFreeTime*VV6R61EM3   888-802-3080 WA

                                                                           105846-0814_06
                                                                                   BMFR1A
         Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20    Page 40 of 63




Check:   7020         Amount:2,000.00      Check:   7172          Amount:300.00




Check:   7173         Amount:180.00        Check:   7174          Amount:934.84




Check:   7275         Amount:1,500.00      Check:   7276          Amount:818.00




Check:   7278         Amount:405.00        Check:   997656          Amount:110.00




Check:   997659         Amount:200.00      Check:   997661          Amount:300.00
      Case 8:20-bk-05283-CED      Doc 21   Filed 07/22/20   Page 41 of 63




    CHECKS
DATE..CHECK NO...........AMOUNT     DATE..CHECK NO...........AMOUNT
06/01      7176        2,154.83     05/18   997663           110.00
06/04      7177           99.00     05/20   997664           200.00
05/18      7280*         465.00     05/19   997668*          385.00
05/08   997662*          300.00
                                                                            93526-0814_05
                                                                                   BM1FRT
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 42 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
05/11            3.99 DEBIT CARD PURCHASE    051020    5735051020
                      APPLE.COM/BILL           866-712-7753 CA
05/11            4.50 DEBIT CARD PURCHASE    051120    5818051120
                      Prime Video*MC5WA5BR1    888-802-3080 WA
05/11          30.70 DEBIT CARD PURCHASE     051020    5812051020
                      THAI CHILI PEPPER-LUTZ   LUTZ         FL
05/11          42.79 DEBIT CARD PURCHASE     051020    5812051020
                      KEKES BREAKFAST CAFE - LUHTTP://WWW.KEFL
05/12          48.33 DEBIT CARD PURCHASE     051120    5331051120
                      PAYPAL *JAMESBEANES EBA 402-935-7733 CA
05/13          17.60 DEBIT CARD PURCHASE     051320    8071051320
                      QDI*QUEST DIAGNOSTICS    800-488-8890 PA
05/13          26.00 DEBIT CARD PURCHASE     051120    8011051120
                      FL HOSP PHYSICIAN GROUP 866-7513326 FL
05/13          40.02 DEBIT CARD PURCHASE     051320    8071051320
                      QDI*QUEST DIAGNOSTICS    800-488-8890 PA
05/13          47.90 DEBIT CARD PURCHASE     051320    5542051320
                      GATE 1220                WESLEY CHAPELFL
05/13         150.71 DEBIT CARD PURCHASE     051320    8071051320
                      QDI*QUEST DIAGNOSTICS    800-488-8890 PA
05/13         141.32 ACH DEBIT               051320
                      PORSCHE LEASE    ONLINE PMT ***********3POS
05/14          25.99 DEBIT CARD PURCHASE     051320    8244051320
                      PAYPAL *EBAY ORDER EBAY 402-935-7733 CA
05/14          29.99 DEBIT CARD PURCHASE     051320    5942051320
                      AMZN MKTP US*MC9421HW2 AMAMZN.COM/BILLWA
05/18            4.31 DEBIT CARD PURCHASE    051720    5942051720
                      AMAZON.COM*MC1UK2U72 AMZNAMZN.COM/BILLWA
05/18          10.87 POS DEBIT               051620    5200051620
                      LOWE'S #2238             LUTZ         FL
05/18          19.99 DEBIT CARD PURCHASE     051720    4814051720
                      RINGCENTRAL, INC         650-4724100 CA
05/18          20.59 DEBIT CARD PURCHASE     051620    5942051620
                      AMZN Mktp US*MC17I97D2   AMZN.COM/BILLWA
05/18          24.41 DEBIT CARD PURCHASE     051520    5691051520
                      SP * EARTH PAK           HTTPSEARTHPAKCA
05/18          44.88 DEBIT CARD PURCHASE     051820    5812051820
                      FOOD AT BEST NY PIZZA    8139637600   KS
                                                                         105846-0814_06
                                                                                 BMFR1A
       Case 8:20-bk-05283-CED    Doc 21   Filed 07/22/20   Page 43 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
05/18          78.11 DEBIT CARD PURCHASE     051520    5691051520
                      SP * EARTH PAK           HTTPSEARTHPAKCA
05/18          79.90 DEBIT CARD PURCHASE     051520    5999051520
                      PAYPAL *746220128 EBAY 74402-935-7733 CA
05/18          88.99 DEBIT CARD PURCHASE     051720    4814051720
                      CTS*FRONTIER ONLINEPAY   800-921-8101 CT
05/18          97.13 POS DEBIT               051620    5200051620
                      THE HOME DEPOT #0245     TAMPA        FL
05/18          99.00 DEBIT CARD PURCHASE     051820    5511051820
                      Tesla                    188-85183752 CA
05/18         140.00 DEBIT CARD PURCHASE     051520    5311051520
                      PAYPAL *EBAY EBAY.COM    402-935-7733 CA
05/18         200.00 ACH DEBIT               051820
                      SYNCHRONY BANK   ONLINE PMT ***********3POS
05/19          47.50 DEBIT CARD PURCHASE     051820    7216051820
                      MCNATTS CLEANERS         813-2378861 FL
05/19         175.00 DEBIT CARD PURCHASE     051820    5999051820
                      CENTRAL VACUUM STORES INC727-526-5188 FL
05/19         547.17 DEBIT CARD PURCHASE     051820    5311051820
                      PAYPAL *EBAY EBAY.COM    408-376-3239 CA
05/19         357.87 ACH DEBIT               051920
                      USAA.COM PAY INT LIFE       ***********1825
05/20          10.27 ACH DEBIT               052020
                      HARLAND CLARKE   CHK ORDER ***********8600
05/21          81.20 DEBIT CARD PURCHASE     052020    5310052020
                      PAYPAL *FORTUNEHARD EBA 402-935-7733 CA
05/22            0.99 DEBIT CARD PURCHASE    052120    5735052120
                      APPLE.COM/BILL           866-712-7753 CA
05/26            2.08 DEBIT CARD PURCHASE    052420    5942052420
                      AMZN Mktp US*M72UC65X0   AMZN.COM/BILLWA
05/26          10.48 DEBIT CARD PURCHASE     052520    5411052520
                      PUBLIX #834              LUTZ         FL
05/26          29.58 DEBIT CARD PURCHASE     052520    5942052520
                      AMZN Mktp US*M70J80SN1   AMZN.COM/BILLWA
05/26          41.13 DEBIT CARD PURCHASE     052220    5812052220
                      SARIONE RESTAURANT       TAMPA        FL
05/26          43.75 POS DEBIT               052520    5411052520
                      PUBLIX SUPER MAR 16560 NOLUTZ         FL
                                                                           105846-0814_06
                                                                                   BMFR1A
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 44 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
05/26          66.02 DEBIT CARD PURCHASE     052520    5812052520
                     KWALITY FUSION            TAMPA        FL
05/26          86.97 DEBIT CARD PURCHASE     052320    6300052320
                     UNITED CONCORDIA COMPANI 717-260-7847 PA
05/26         225.00 DEBIT CARD PURCHASE     052420    4816052420
                     DROPBOX*GQSQ2D4GRYV7      DROPBOX.COM CA
05/27          26.60 DEBIT CARD PURCHASE     052620    7216052620
                     MCNATTS CLEANERS          813-2378861 FL
05/27          69.98 DEBIT CARD PURCHASE     052720    5942052720
                     AMZN Mktp US*M77UA65M2    AMZN.COM/BILLWA
05/28          23.90 DEBIT CARD PURCHASE     052720    5942052720
                     AMAZON.COM*M773D1K90 AMZNAMZN.COM/BILLWA
05/28         100.00 DEBIT CARD PURCHASE     052720    5732052720
                     CTRL4 4SIGHT LIC (REC)    HTTPSWWW.CONTUT
05/28       2,000.00 USAA FUNDS TRANSFER DB
                     TO Raj Ambay
                     SAVINGS       #9258, CONF# 2578166995
05/29         736.21 USAA DEBIT
                     Zelle: Josephine Hill            2579360743
06/01          19.91 DEBIT CARD PURCHASE     053020    5812053020
                     BEST NY PIZZA - KIOSK     TAMPA        FL
06/01          22.98 DEBIT CARD PURCHASE     053120    5942053120
                     AMZN Mktp US*MY8MB4O20    AMZN.COM/BILLWA
06/01          58.44 POS DEBIT               053120    5542053120
                     WAWA 5334                 ODESSA       FL
06/01          84.33 DEBIT CARD PURCHASE     053120    5942053120
                     Amazon.com*MY70J13P1      AMZN.COM/BILLWA
06/01       1,563.51 ACH DEBIT               060120
                     PORSCHE LEASE     ONLINE PMT ***********3POS
06/02          26.17 DEBIT CARD PURCHASE     060120    5499060120
                     TRADE COFFEE CO           DRINKTRADE.CONY
06/02          26.60 DEBIT CARD PURCHASE     060120    7216060120
                     MCNATT'S CLEANERS 0       TAMPA        FL
06/02         579.88 ACH DEBIT               060220
                     TECO/PEOPLE GAS UTILITYBIL ***********6391
06/03         150.11 DEBIT CARD PURCHASE     060220    5942060220
                     AMAZON.COM*MY9EW1NY0 AMZNAMZN.COM/BILLWA

                                                                         105846-0814_06
                                                                                 BMFR1A
       Case 8:20-bk-05283-CED    Doc 21   Filed 07/22/20   Page 45 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
06/04          17.23 DEBIT CARD PURCHASE      060420    4899060420
                      Netflix.com               NETFLIX.COM CA
06/04         228.27 ACH DEBIT                060120
                      RESERVE SELECT    TRICARE TR ***********0TRS
06/08            2.99 DEBIT CARD PURCHASE     060620    5735060620
                      AMZNFreeTime*MY0JK7TT2    888-802-3080 WA
06/08            6.79 DEBIT CARD PURCHASE     060720    5411060720
                      PUBLIX #524               LUTZ         FL
06/08          15.08 DEBIT CARD PURCHASE      060520    5812060520
                      UMAMI SUSHI LLC           LUTZ         FL
06/08          35.24 DEBIT CARD PURCHASE      060620    5812060620
                      KWALITY FUSION            TAMPA        FL
06/08          43.49 DEBIT CARD PURCHASE      060720    5812060720
                      BEST NY PIZZA - KIOSK     TAMPA        FL
06/08         122.92 DEBIT CARD PURCHASE      060720    5621060720
                      WWW.ROMWE.COM             CALIFORNIA   CA
06/08       2,000.00 USAA FUNDS TRANSFER DB
                      TO Raj Ambay
                      CHECKING      #6896, CONF# 2593891847




                                                                           105846-0814_06
                                                                                   BMFR1A
         Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20    Page 46 of 63




Check:   7176         Amount:2,154.83      Check:   7177          Amount:99.00




Check:   7280         Amount:465.00        Check:   997662          Amount:300.00




Check:   997663         Amount:110.00      Check:   997664          Amount:200.00




Check:   997668         Amount:385.00
      Case 8:20-bk-05283-CED      Doc 21   Filed 07/22/20   Page 47 of 63




    CHECKS
DATE..CHECK NO...........AMOUNT     DATE..CHECK NO...........AMOUNT
06/18   997671           200.00

    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
06/09         115.56 DEBIT CARD PURCHASE     060920     5941060920
                      CAMPWORLD/GANDER/OVERT    844-635-7285 KY
06/09         604.00 ATM DB NONLOCAL         060920     6011060920
                      RegionsWEST WATERS AVENUETAMPA         FL
06/09       1,373.18 ACH DEBIT               060920
                      ALLIANT CU       TEL-PYMT    ***********9631
06/09       8,000.00 ACH DEBIT               060920
                      BANK OF AMERICA ONLINE PMT ***********3POS
06/10            3.99 DEBIT CARD PURCHASE    061020     5735061020
                      APPLE.COM/BILL            866-712-7753 CA
06/10         125.08 DEBIT CARD PURCHASE     061020     5999061020
                      BRANDY MELVILLE USA       310-458-3925 NJ
06/12         674.67 USAA DEBIT
                      Zelle: Josephine Hill            2601763847
06/15          25.25 DEBIT CARD PURCHASE     061420     5712061420
                      PAYPAL *PURPLE LEAF       13675187727
06/16          25.00 DEBIT CARD PURCHASE     061520     5499061520
                      TRADE COFFEE CO           DRINKTRADE.CONY
06/17          56.14 DEBIT CARD PURCHASE     061620     5942061620
                      Amazon.com*MS1W45TW1      AMZN.COM/BILLWA
06/17          88.99 DEBIT CARD PURCHASE     061620     4814061620
                      CTS*FRONTIER ONLINEPAY    800-921-8101 CT
06/17         270.00 USAA DEBIT
                      Zelle: Svet Bobev                2609534893
06/17         357.87 ACH DEBIT               061720
                      USAA.COM PAY INT LIFE        ***********1825
06/18          22.55 DEBIT CARD PURCHASE     061720     4814061720
                      RINGCENTRAL, INC          650-4724100 CA
06/18         200.00 ACH DEBIT               061820
                      SYNCHRONY BANK   ONLINE PMT ***********3POS
06/22            0.99 DEBIT CARD PURCHASE    062120     5735062120
                      APPLE.COM/BILL            866-712-7753 CA
06/22          13.27 DEBIT CARD PURCHASE     062120     5814062120
                      SQ *SWEETEA CAFE          LUTZ         FL
                                                                            105846-0814_06
                                                                                    BMFR1A
       Case 8:20-bk-05283-CED    Doc 21   Filed 07/22/20   Page 48 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
06/22          49.31 DEBIT CARD PURCHASE     062120    5542062120
                      GATE 1220                WESLEY CHAPELFL
06/22          54.54 DEBIT CARD PURCHASE     062120    5942062120
                      AMAZON.COM*MS5L458V1 AMZNAMZN.COM/BILLWA
06/22         315.00 USAA DEBIT
                      Zelle: Ozra Jabbari             2614490397
06/22         500.00 DEBIT CARD PURCHASE     062020    5571062020
                      RIVA MOTORSPORTS - KEY   KEY LARGO    FL
06/23          49.28 DEBIT CARD PURCHASE     062120    5812062120
                      AL-SHAM PALACE           TAMPA        FL
06/24          86.97 DEBIT CARD PURCHASE     062320    6300062320
                      UNITED CONCORDIA COMPANI 717-260-7847 PA
06/24         225.00 DEBIT CARD PURCHASE     062420    4816062420
                      DROPBOX*HTHD1BKFSYBM     DROPBOX.COM CA
06/25          22.00 DEBIT CARD PURCHASE     062420    7997062420
                      ABC*ADVENTHEALTH CTR     888-8279262 FL
06/25          84.03 DEBIT CARD PURCHASE     062420    5812062420
                      YUMMY HOUSE CHINA BISTRO TAMPA        FL
06/25         137.82 DEBIT CARD PURCHASE     062420    7699062420
                      THE BEANZ MAN            941-914-2226 FL
06/25         464.49 DEBIT CARD PURCHASE     062420    5511062420
                      REEVES IM PORSCHE MOTO   813-739-5013 FL
06/26         615.38 USAA DEBIT
                      Zelle: Josephine Hill           2621460739
06/26         876.00 DEBIT CARD PURCHASE     062520    5712062520
                      PAYPAL *COLORFULHOM      402-935-7733 CA
06/26       2,115.00 ACH DEBIT               062620
                      Synchrony Bank   CC PYMT    ***********5251
06/29            2.91 POS DEBIT              062920    5542062920
                      WAWA STORE 5154          TAMPA        FL
06/29         191.81 DEBIT CARD PURCHASE     062520    5261062520
                      PAYPAL *CARGOLARGO EBAY 402-935-7733 CA
06/29       1,629.91 DEBIT CARD PURCHASE     062720    5931062720
                      PAYPAL *SUE VEHLOW EBAY 402-935-7733 CA
06/30         104.25 DEBIT CARD PURCHASE     062920    8011062920
                      WESLEY CHAPEL INTERNAL MEWESLEY CHAPELFL
06/30         711.25 ACH DEBIT               063020
                      TECO/PEOPLE GAS UTILITYBIL ***********6391
                                                                           105846-0814_06
                                                                                   BMFR1A
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 49 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
07/01            8.75 DEBIT CARD PURCHASE    063020    9399063020
                      FLORIDA DEPT OF STATE    850-245-6939 FL
07/01       1,563.51 ACH DEBIT               070120
                      PORSCHE LEASE    ONLINE PMT ***********3POS
07/01       2,587.39 ACH DEBIT               070120
                      SMART LLC        SMART LLC ***********3776
07/01       5,000.00 ACH DEBIT               070120
                      BANK OF AMERICA ONLINE PMT ***********3POS
07/02          44.00 DEBIT CARD PURCHASE     070120    7997070120
                      ABC*ADVENTHEALTH CTR     888-8279262 FL
07/02         228.27 ACH DEBIT               070120
                      RESERVE SELECT   TRICARE TR ***********0TRS
07/03          82.66 DEBIT CARD PURCHASE     070220    5691070220
                      GULFSHORE * BERKELEY S   HTTPSWWW.ORDEFL
07/03         394.45 DEBIT CARD PURCHASE     070220    5511070220
                      REEVES IM PORSCHE ECOM   813-739-5013 FL
07/06            6.76 DEBIT CARD PURCHASE    070520    5818070520
                      Prime Video*MJ3T55TN0    888-802-3080 WA
07/06          17.23 DEBIT CARD PURCHASE     070420    4899070420
                      Netflix.com              NETFLIX.COM CA
07/06          21.82 DEBIT CARD PURCHASE     070420    5942070420
                      AMZN Mktp US*MJ78T7J00   AMZN.COM/BILLWA
07/06          24.00 DEBIT CARD PURCHASE     070420    8299070420
                      CRICKETDEBTCOUNSELING    503-353-0400 OR
07/06          24.90 DEBIT CARD PURCHASE     070420    5942070420
                      AMZN Mktp US*MJ5YS8X41   AMZN.COM/BILLWA
07/06          38.16 DEBIT CARD PURCHASE     070420    5941070420
                      PAYPAL *HOUSEOFSCUB EBA 402-935-7733 CA
07/06          44.49 DEBIT CARD PURCHASE     070320    5732070320
                      PAYPAL *GADGETMOUNT EBA 402-935-7733 CA
07/07            2.99 DEBIT CARD PURCHASE    070620    5818070620
                      AMZNFreeTime*MJ6XL6TW2   888-802-3080 WA
07/07          13.99 DEBIT CARD PURCHASE     070620    5942070620
                      AMZN Mktp US*MJ91X2B81   AMZN.COM/BILLWA
07/07          17.89 DEBIT CARD PURCHASE     070620    5942070620
                      AMZN MKTP US*MJ5377BK1 AMAMZN.COM/BILLWA

     FOREIGN TRANSACTION FEES INCURRED THIS CYCLE           0.25
                                                                         105846-0814_06
                                                                                 BMFR1A
         Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20    Page 50 of 63




Check:    7148         Amount:1,080.00     Check:   7175            Amount:345.00




Check:    997667         Amount:300.00     Check:   997670            Amount:110.00




Check:    997671         Amount:200.00
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 51 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
03/17          20.23 OD ADVANCE TSFR OUT
                     OVERDRAFT PROTECTION TO 0030056896
03/20          29.00 OD ADVANCE TSFR OUT
                     OVERDRAFT PROTECTION TO 0030056896
03/24         118.00 OD ADVANCE TSFR OUT
                     OVERDRAFT PROTECTION TO 0030056896
03/24       1,338.98 OD ADVANCE TSFR OUT
                     OVERDRAFT PROTECTION TO 0011629231
04/15         900.92 OD ADVANCE TSFR OUT
                     OVERDRAFT PROTECTION TO 0030056896
03/30         550.00 USAA FUNDS TRANSFER DB
                     TO Raj Ambay
                     CHECKING     #6896, CONF# 2488785251
03/30       3,000.00 USAA FUNDS TRANSFER DB
                     TO Raj Ambay
                     CHECKING     #9231, CONF# 2488784361
04/15          10.00 EXCESSIVE TRAN FEE



                                                                         93534-0814_03
                                                                               FMMKT2
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20    Page 52 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
04/27         315.00 USAA DEBIT
                     Zelle: Ozra Jabbari                 2532433647
05/11         450.00 USAA DEBIT
                     Zelle: Ozra Jabbari                 2554841217
05/15         723.03 USAA DEBIT
                     Zelle: Josephine Hill               2560173647
      Case 8:20-bk-05283-CED   Doc 21   Filed 07/22/20   Page 53 of 63




    OTHER DEBITS
DATE..........AMOUNT.TRANSACTION DESCRIPTION
07/15         847.50 OD ADVANCE TSFR OUT
                     OVERDRAFT PROTECTION TO 0030056896
                              Case 8:20-bk-05283-CED                           Doc 21         Filed 07/22/20              Page 54 of 63
 Debtor 1      Raj S. Ambay                                                                                Case number (if known)    8:20-bk-5283-CED


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Family Members                                                None other than the normal birthday                                                Unknown
                                                                     and holilday gifts
       Person's relationship to you:


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Goodwill Industries                                           Furniture, clothing and household                        2018                      $3,615.00
                                                                     items


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                           Doc 21         Filed 07/22/20              Page 55 of 63
 Debtor 1      Raj S. Ambay                                                                                Case number (if known)    8:20-bk-5283-CED


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Stichter, Riedel, Blain & Postler, P.A.                       Attorney Fees                                            $5,000.00                $22,317.00
       110 E. Madison St., Suite 200                                                                                          11.26.19 -
       Tampa, FL 33602                                                                                                        Ambay Plastic
       epeterson@srbp.com                                                                                                     Surgery, P.A.
                                                                                                                              $5,000.00
                                                                                                                              11.26.19 -
                                                                                                                              Ambay Plastic
                                                                                                                              Surgery, P.A.
                                                                                                                              $12,317.00
                                                                                                                              7.7.2020 -
                                                                                                                              Silver Rain,
                                                                                                                              LLC


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Live Oak Bank                                                 Tax refund of $66,000 paid                                                 2018
                                                                     on mortgage of company
                                                                     building

       Live Oak Bank                                                 $55,000 of sale proceeds                                                   End of 2018
                                                                     from home paid on mortgage
                                                                     of company building

       John and Michele Towson                                       Sold former home in                                                        August 23, 2019
                                                                     December 2018 and used
                                                                     proceeds to buy current
                                                                     home

       Online                                                        Sold Cartier watch                         $2,500                          approximately
                                                                                                                                                March 2020




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                            Doc 21            Filed 07/22/20          Page 56 of 63
 Debtor 1      Raj S. Ambay                                                                                 Case number (if known)   8:20-bk-5283-CED


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                         Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was            Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                             Doc 21         Filed 07/22/20               Page 57 of 63
 Debtor 1      Raj S. Ambay                                                                                     Case number (if known)   8:20-bk-5283-CED


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Breast Reconstruction Specialists,                                                                            EIN:       None
       PLLC
                                                                                                                     From-To    April 8, 2016 - September 22, 2017

       Advanced Breast Reconstruction                                                                                EIN:       None
       Specialists, PLLC
                                                                                                                     From-To    August 10, 2015 to April 4, 2016

       Suncoast Breast Restoration,                                                                                  EIN:       XX-XXXXXXX
       PLLC
                                                                                                                     From-To    November 3, 2016 to Present

       Ambay Plastic Surgery, P.A.                                                                                   EIN:       XX-XXXXXXX
                                                                                                                     From-To    January 31, 2013 to Present

       Silver Rain, LLC                                                                                              EIN:       XX-XXXXXXX
                                                                                                                     From-To    November 7, 2014 to Present

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                           Doc 21         Filed 07/22/20              Page 58 of 63
 Debtor 1      Raj S. Ambay                                                                                Case number (if known)   8:20-bk-5283-CED


       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Transformations Surgery Center,                                                                           EIN:         XX-XXXXXXX
       LLC
                                                                                                                 From-To      December 1, 2014 to Present

       Nine Line Medical, Inc.                                                                                   EIN:         XX-XXXXXXX
                                                                                                                 From-To      June 29, 2015 to Present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
       Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                            Doc 21        Filed 07/22/20              Page 59 of 63
 Debtor 1      Raj S. Ambay                                                                                Case number (if known)   8:20-bk-5283-CED



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 Raj S. Ambay                                                            Signature of Debtor 2
 Signature of Debtor 1

 Date                      7/21/2020                                     Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                   Doc 21             Filed 07/22/20       Page 60 of 63


Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                            Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                    $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                          $75   administrative fee

        Your debts are primarily consumer debts.                                            +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                      $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                                 Chapter 7 is for individuals who have financial
                                                                                            difficulty preventing them from paying their debts
                                                                                            and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                              property to be used to pay their creditors. The
 individuals                                                                                primary purpose of filing under chapter 7 is to have
                                                                                            your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                     relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                         many of your pre-bankruptcy debts. Exceptions exist
                                                                                            for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                             be enforced after discharge. For example, a creditor
                                                                                            may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                         repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                               However, if the court finds that you have committed
                    for family farmers or                                                   certain kinds of improper conduct described in the
                    fishermen                                                               Bankruptcy Code, the court may deny your
                                                                                            discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                            You should know that even if you file chapter 7 and
                    income                                                                  you receive a discharge, some debts are not
                                                                                            discharged under the law. Therefore, you may still
                                                                                            be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                              most taxes;
 chapter.
                                                                                                most student loans;

                                                                                                domestic support and property settlement
                                                                                                obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                   Doc 21             Filed 07/22/20        Page 61 of 63



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167     filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717     total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                   Doc 21             Filed 07/22/20      Page 62 of 63

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                           Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                     to repay your creditors all or part of the money that
             farmers or fishermen                                                          you owe them, usually using your future earnings. If
                                                                                           the court approves your plan, the court will allow you
                                                                                           to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                   years or 5 years, depending on your income and other
 +                  $75       administrative fee                                           factors.
                   $275       total fee
                                                                                           After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                  many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                  not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                    pay include:
 are not paid.
                                                                                                  domestic support obligations,

                                                                                                  most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                             certain taxes,
             income
                                                                                                  debts for fraud or theft,

                   $235       filing fee                                                          debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                  fiduciary capacity,
                   $310       total fee
                                                                                                  most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                              certain debts that are not listed in your
 installments over a period of time and to discharge                                              bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                          certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                     personal injury, and

                                                                                                  certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:20-bk-05283-CED                   Doc 21             Filed 07/22/20      Page 63 of 63

                                                                                           A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case and
                                                                                           each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                    bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                         mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                      unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                   each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                             Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                       credit counseling agencies

 For more information about the documents and                                              The law generally requires that you receive a credit
 their deadlines, go to:                                                                   counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                         case, both spouses must receive the briefing. With
                                                                                           limited exceptions, you must receive it within the 180
                                                                                           days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                               briefing is usually conducted by telephone or on the
                                                                                           Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                    In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                          must complete a financial management instructional
        connection with a bankruptcy case, you may be                                      course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                        filing a joint case, both spouses must complete the
                                                                                           course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                   You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                  both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                 http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                            .
        Department of Justice.
                                                                                           In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                              http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                           BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                         AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                      If you do not have access to a computer, the clerk of
 that you receive information about your case,                                             the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                   the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
